—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 26, 2000 (People v Daum, 278 AD2d 505), affirming a judgment of the Supreme Court, Richmond County, rendered February 3, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *486effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.